Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to Applicant’s filing on August 8th, 2022.  Claims 1 to 4 and 7 to 8 are pending and are examined below.  Claims 5 to 6 are cancelled.
Priority
Acknowledgment is made of applicant’s claim for foreign priority to German Patent Application No. DE 102019207303.4 filed on May 20th, 2019.
Response to Arguments
Applicant's arguments regarding the §101 rejection have been fully considered but they are not persuasive.  The Applicant’s amendment amount to repetition of what the application already claims.  The amendments introduced nothing new.  The Applicant’s arguments here amount to the mere allegation of the patentability of the claimed invention without addressing the Examiner’s arguments from the previous office actions.  The Examiner especially notes that the amendment of “by driving the mapping vehicle … to sense the define region” does not add any additional elements, since this limitation is merely a restatement of the intended field of use — see MPEP 2106.05(h) —  and was already heavily implied in the previous versions of the claims.  The claim does not provide any means or mechanism of control for the vehicle.  The vehicle passively moves by unknown means and actively collects data.  The emphasis is on the data collection.  The limitation says nothing about the control mechanism or path/route planning here or about how precisely the vehicle executes the route.  Moreover, there is no connection made between the route taken and the sensing or analysis operations.  It all amounts to a field of use description.  Merely stating the vehicle is “driving” in some “defined region” while “sensing” is inadequate since it is already implied that the “mapping vehicle” is moving, or else nothing about the claimed invention can work.  Again, the amendments do not introduce anything new.  The rejections under §101 stand.
In regards to the amendments that allegedly traverse the prior art rejections, the Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  The Examiner notes that the amendments only include material that was either already claimed in the independent claims (under the broadest reasonable interpretation) or claimed in dependent claims.  Therefore none of the claims are allowable, since the previous prior art references still teach everything that is being claimed.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Applicant's arguments filed February 2nd, 2022 have been fully considered but they are not persuasive.  The amendments only additional context or information and do not overcome any rejections under 35 U.S.C. 101.
Claims 1 to 4 and 7 to 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a mental process for creating a localization map involving observation, evaluation, and judgment. This judicial exception is not integrated into a practical application because the implementation is generic and at a high level of abstraction. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are all well-understood, routine, and conventional aspects expressed at a high level of generality without reference to structure or implementation details.
	The examiner provides the following arguments to justify this conclusion.  These arguments follow the subject matter eligibility test given in MPEP 2106.
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Yes, claim 1 is a method (process) claim, claim 7 is a system (machine) claim, and claim 8 is a machine claim.
Step 2A: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Step 2A, prone one: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claims recite an abstract idea.  The mere use of the term “processor” does not stop the claims from reciting an abstract idea.  In particular, the claims recite the mental process of creating a localization map.  This mental process involves observation (“sensing … a defined region” and “providing … photographic satellite data of the defined region”), evaluation (“determining … matching detected objects” and “generating … a transfer model from the matching detected objects”), and judgment (“creating … the localization map using of the transfer model”).  There is no physical structure or processes specified in these claims, beyond that of routine data collection, and all of these steps could be achieved in the human mind augmented only by conventional tools like pencil and paper.
Step 2A, prone two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
No.  The additional elements are a surround-field sensor (radar), a satellite, photographic satellite data, a processor, a transfer model, a localization map, and “driving” the vehicle.  The practical application is map creation.  The additional elements are either mere data gathering (surround-field sensor) which is a form of insignificant extra-solution activity, abstractions that serve as part of the mental process itself (data, models, and maps), or well-understood, routine, or conventional components (satellites and processors, which are often used in navigation and vehicle control applications).  Lastly, “driving” the vehicle in the abstract amounts to a field of use description and is not a significant element as per MPEP § 2106.05(h).  The claims do not integrate these additional elements into the practical application because the method claims merely recite the steps of the mental process itself.  In effect, the claims amount to merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f).
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
No, all additional elements are either insignificant extra-solution activity or well-understood, routine and conventional activity, and therefore are insignificant.
This analysis does not change for the dependent claims:
Claims 2 to 4 merely change or further specify the steps of the mental process, and therefore they do not change the analysis.
Therefore, the claims are not eligible subject matter under 35 U.S.C. 101, even after the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 3 and 7 to 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorum et al. (US 20160239983 A1), hereinafter known as Dorum, in view of Chen et al. (US 20150193963 A1), hereinafter known as Chen, Hamer (DE 102016220308 A1), hereinafter known as Hamer, Jenner (NPL document), hereinafter known as Jenner, Diaz et al. (US 20100074555 A1), hereinafter known as Diaz, and Focke et al. (US 20120087546 A1), hereinafter known as Focke.
Regarding claim 1, Dorum teaches a method for creating a localization map for a vehicle, the method comprising
sensing, via a surround-field sensor of a mapping vehicle, a defined region by driving the mapping vehicle in the defined region, so that the surround-field sensor is able to sense the defined region (Dorum, ¶[0037], “The processing server 102 may receive probe data from a mobile device 114. The mobile device 114 may include one or more detectors or sensors as a positioning system built or embedded into or within the interior of the mobile device 114. Alternatively, the mobile device 114 uses communications signals for position determination. The mobile device 114 receives location data from the positioning system. The server 102 may receive sensor data configured to describe a position of a mobile device, or a controller of the mobile device 114 may receive the sensor data from the positioning system of the mobile device 114. The mobile device 114 may also include a system for tracking mobile device movement, such as rotation, velocity, or acceleration. Movement information may also be determined using the positioning system. The mobile device 114 may use the detectors and sensors to provide data indicating a location of a vehicle. The probe data may include, without limitation, location data, (e.g. a latitudinal, longitudinal position, and/or height, GPS coordinates, proximity readings associated with an radio frequency identification (RFID) tag, or the like), rate of travel, (e.g. speed), direction of travel, (e.g. heading, cardinal direction, or the like), device identifier, (e.g. vehicle identifier, user identifier, or the like), a time stamp associated with the data collection, or the like.”; and Dorus, ¶[0027], “The mobile device 114 may be associated, coupled, or otherwise integrated with a vehicle.”);
providing, via a satellite data link, photographic satellite data of the defined region (Dorum, ¶[0030], “The map database 108 may be maintained by a content provider e.g., a map developer. By way of example, the map developer can collect geographic data to generate and enhance the map database 108. There can be different ways used by the map developer to collect data. These ways can include obtaining data from other sources, such as municipalities or respective geographic authorities. In addition, the map developer can employ field personnel to travel by vehicle along roads throughout the geographic region to observe features and/or record information about them, for example. Also, remote sensing, such as aerial or satellite photography, can be used to generate map geometries directly or through machine learning as described herein.”);
determining, via a processor, matching detected objects of the region in the surround- field sensor data and in the photographic satellite data (Dorum, figure 7, element 706, “Categorize pixels of the first image based on the probe data”; and Dorum, ¶[0053], “The processing server 102 may categorize pixels of the second image using pattern recognition. The processing server 102 may be trained using one or more images. The training images may include inferred or categorized target, non-target, and/or unknown pixels based on probe data, as discussed above. The processing server 102 may collect a feature vector for each categorized pixel. The feature vector may be a red-green-blue (RGB) value of a pixel square centered on the pixel of interest, for example a 32×32 pixel square. In this example 3072 feature values may be collected from the pixel window.”);
generating, via the processor, a transfer model from the matching detected objects, the photographic satellite data being transferable into the surround-field sensor data using the transfer model and wherein the transfer model converts the photographic satellite data into the surround-field sensor data and/or converts the surround-field sensor data into the photographic satellite data (Dorum, ¶[0086], “Generating map geometry and associated map data from aerial images and probe data allows for identification of targets, such as pixels from an aerial image in areas in which known georeferenced map geometry is insufficient in coverage or precision. The probe data allows for automatic pixel categorization of the aerial image. Additionally, the pixel categorized images may be used in training for machine learning to identify target pixel in aerial images in the absence of probe data, allowing the processing of aerial images on a global scale to identify targets, such as roads, trails, paths or the like. The identified targets of the aerial images may be used to generate map geometries and generate or update map data including adding, removing, and altering road locations in areas with or without existing road coverage.”); and
creating, via the processor, the localization map using of the transfer model using further photographic satellite data, the further photographic satellite data being converted into corresponding data of the localization map and wherein the localization map may be created using a majority or all of the satellite data (Dorum, figure 7, element 710, “Generate a map geometry based on the pixel categorization of the first image”); and
wherein the ascertained matching objects form the transfer model (Dorum, ¶[0086], “Generating map geometry and associated map data from aerial images and probe data allows for identification of targets, such as pixels from an aerial image in areas in which known georeferenced map geometry is insufficient in coverage or precision. The probe data allows for automatic pixel categorization of the aerial image. Additionally, the pixel categorized images may be used in training for machine learning to identify target pixel in aerial images in the absence of probe data, allowing the processing of aerial images on a global scale to identify targets, such as roads, trails, paths or the like. The identified targets of the aerial images may be used to generate map geometries and generate or update map data including adding, removing, and altering road locations in areas with or without existing road coverage.”).
Dorum does not teach but Chen teaches
the photographic satellite data being transferable reciprocally into the surround-field sensor data using the transfer model (Chen, ¶[0003], “Systems/apparatuses and methods are provided for creating aerial images. In one embodiment, the method comprises receiving a three-dimensional point cloud image generated from an optical distancing system. The method further comprises receiving at least one two-dimensional street level image generated from at least one camera. The method further comprises colorizing the three-dimensional point cloud image with the at least one two-dimensional street level image, thereby forming a colorized three-dimensional point cloud image. The method further comprises projecting, using a processor, the colorized three-dimensional point cloud image onto a two-dimensional plane, and thereby forming a synthetic aerial image. In certain embodiments, the synthetic aerial image provides an aerial view that is occluded from view by a conventional aerial or satellite camera.”; this teaches the reverse relationship and therefore establishes a reciprocal relationship is possible).
Dorum does not teach but Hamer teaches
the photographic satellite data, including in the form of satellite photos, and radar data of the mapping vehicle are merged by the processor  (Hamer, page 1 of the translation, “The present invention relates to the generation of digital road models by means of a combination of aerial or satellite images representing a substantially vertical top view of a portion of a bird's-eye view landscape and data collected by vehicles when driving on roads, for example camera images or data from scanning Sensors, ie radar, lidar, ultrasound and the like.”).
Dorum does not teach but Jenner teaches
matching objects ascertained in the photographic satellite data and in the radar data are determined (Jenner, which depicts matching a hurricane using satellite imaging data and radar imaging data).
Dorum does not teach but Diaz teaches
wherein the defined region is covered photographically by the satellite, and thus the photographic satellite data are provided to the transfer model and wherein an updating rate of photographic satellite data keeps the localization map up-to-date, so that travel by the mapping vehicle is at least reduced in the defined region (Diaz, ¶[0002], “Satellite images and/or aerial images show the surface of the earth at the instant at which they were taken. For this reason, the satellite and/or aerial image may contain information that is unwanted and not up-to-date, which must be filtered out of the satellite images and/or aerial images depending on their use. In particular, the use of satellite images and/or aerial images for producing photo-realistic maps for navigation systems in vehicles requires that obstacles such as vehicles, trees, etc., which are present in satellite images and/or aerial images when they are taken, be filtered out. If this were not done, when using the unprocessed satellite images and/or aerial images for producing photo-realistic maps for navigation systems in vehicles, there would be a feeling of uneasiness with regard to driving over these virtual obstacles.  In addition, for example, the traffic conditions shown in the images do not correspond to the reality. Ultimately, a coherent superimposition of the satellite and/or aerial image with real-time data with respect to the current traffic conditions, the current road and/or parking-place occupancy, etc., is thereby made impossible.”; Diaz, ¶[0012], “The geographical position of the motor vehicle may be recorded at a predetermined instant and/or in predefined time intervals. For example, upon start of its engine, the motor vehicle, with the aid of a suitable electronic device, may transmit its current geographical position to a server of a provider of the method. For example, on the basis of the acquired geographical position of the motor vehicle, geographical positions of objects present in a surrounding area of predefined size with respect to the geographical position of the motor vehicle are selected from the list and transmitted to the motor vehicle. If the destination and/or route of the driver is known, e.g., by the driver having set a destination and/or route in the navigation system, the destination, the route, and/or a calculated route may be sent to the server, e.g., together with the current location, in which case the server returns a list of geo-coded obstacles along the route. These features make it possible to reduce the volume of data transmitted considerably, since only a relatively short partial list is transmitted to a motor vehicle compared to the complete list of geographical positions of objects.”; and Diaz, ¶[0036], “FIG. 1 schematically illustrates an exemplary embodiment of a satellite image and/or aerial image of an intersection. At the instant this satellite image and/or aerial image is photographed, both moving vehicles 1 and parked vehicles 2 are in the area of the intersection. If such a satellite image and/or aerial image were to remain unprocessed and made available in the form shown to a navigation system of a motor vehicle for displaying photo-realistic maps, then when passing through the intersection, the impression would be conveyed via the navigation system of running over moving motor vehicles 1 and/or parked vehicles 2. Moreover, superimposing such an unprocessed satellite and/or aerial image with, for example, a current traffic status would be very bewildering, since further vehicles would be displayed in addition to motor vehicles 1 and 2 already present in FIG. 1, which would lead to a very confusing display that would demand unsuitably high attention from a driver of a motor vehicle to safely drive the vehicle. The parking situation illustrated in FIG. 1 does not correspond to reality either, so that real-time information regarding this also cannot be superimposed over the satellite image and/or aerial image without obtaining a confusing display. From FIG. 1, it becomes clear that there is considered to be a need for a method to process the satellite image and/or aerial image in order to be able to make reworked satellite and/or aerial images available to a navigation system of a motor vehicle such that, to the greatest degree possible, no objects are present in the satellite and/or aerial images, thus permitting a representation of the earth's surface which is as realistic as possible, and in addition, allowing a meaningful superimposition of satellite and/or aerial images.”).
Dorum does not teach but Focke teaches
wherein the defined region is traced by the mapping vehicle and sensed by the surround-field sensor, which is a radar sensor, the matching objects being detected for the defined region (Focke, ¶[0010], "The surround field may represent the surroundings of the vehicle or a region in the surroundings of the vehicle. The combining may denote an operation, by which the information items are related to one another, linked to one another, or aligned with one another."; Focke, ¶[0018], "For example, the detected surround field may be expanded by integrating additional information. To that end, a size of a displayed area may be increased at a higher driving speed. Areas that extend beyond the vehicle surround field detected by the surround-field monitoring device may be supplemented by map information. In addition, a majority of an expansion of the displayed surround field may be implemented in one direction. The current driving condition may be utilized for that."; Focke, ¶[0033], “The apparatus has a surround-field monitoring system, which includes a plurality of cameras 302 and, additionally or alternatively, one or more radar, ultrasonic or lidar devices. In addition, the apparatus includes a generation device 306, a detection device 308, a localization device 310 having a position determination device 312, a fusion device 314 having a digital map 316 and access to the Internet 318, as well as an assignment device 320 having a symbol database 322.”; and Focke, ¶[0031], "Objects in the surround field may be detected and classified.").
It would have been obvious to a person having ordinary skill in the art to combine the method of Dorum with the method of Chen, the method of merging data of Hamer, the method of matching data of Jenner, the photographical satellite data of Diaz, and the radar device of Focke.
It would have been obvious to combine the method of Dorum with the method of Chen, because this combination allows the resulting method to work regardless of the kind of data being input, resulting in a more robust and functional method.
It would have been obvious to combine the method of Dorum with the method of merging data of Hamer, because the merger of data from different locations and perspectives allows the vehicle to see a greater amount of objects, including objects that may be difficult to see from one perspective, resulting a safer and more responsive method.
It would have been obvious to combine the method of Dorum with the method of matching data of Jenner, because the combination of multiple data collection methods takes advantage of the benefits of both data collection methods and minimizes their disadvantages.
It would have been obvious to a person having ordinary skill in the art to combine the method of Dorum with the photographic satellite data of Diaz, because satellite images can provide information that is otherwise unavailable from a ground-level perspective, enhancing the overall robustness of the method.
It would have been obvious to a person having ordinary skill in the art to combine the method of Dorum with the radar device of Focke, because radar is a commonly-used instrument in the field of navigation and vehicle controls and radar in particular has the advantage of being able to sense through fog and other adverse conditions that visual instruments would have difficulty managing.
In all, the motivation to combine all of these aspects is that the combination results in much more robust data collection and data utilization, allowing the method to work even when one type of data is missing or of low quality.
Claims 7 and 8 are substantially similar to claim 1, and as a consequence they can be rejected using substantially the same arguments as for claim 1.
Regarding claims 2 and 3, repetition/iteration/duplication is a well-known principle in many different fields.  To arrive at claims 2 and 3, only duplication of different steps in the method of claim 1 needs to be added.  Legal precedent has established that mere duplication is a sufficient rationale for rejection under 35 U.S.C. 103.  The examiner notes that this is not a use of official notice.  It is instead a use of an obviousness rationale based on legal precedent.  See MPEP 2104.04.  Therefore, it would have been obvious to a person having ordinary skill in the art to duplicate the steps of claims 1 to form steps 2 and 3, since duplication has no patentable significance unless a new and unexpected result is produced, and none is claimed here. 
Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorum, in view of Chen, Hamer, Jenner, Diaz, and Focke as applied to claim 1 above, and further in view of Goedegebuure (NPL) and State Department (NPL).
Regarding claim 4, Dorum does not teach and Goedegebuure and State Department teach a method for creating a localization map for a vehicle, wherein
a manual classification is carried out for the reciprocal transfer of the photographic satellite data into the surround-field sensor data.
This manual classification must work two ways, and the NPL sources disclose both:
Manual classification using surround-field sensor data.  Goedegebuure discusses Google’s implementation of CAPTCHA methods to train artificial intelligence models by having computer users manually identify and classify objects, buildings, and vehicles from images (a form of surround-field data) taken at street level (Goedegebuure, “With a simple Captcha question, Google is training it’s Artificial Intelligence engine.  Through the help of hundreds of Captchas, the people taking the Captcha test will validate if an image is showing a certain scene.”, “Select all images with statues”, and “Select all images with a store front”).
The literature from the State Department discusses how analysts at the National Photographic Interpretation Center manually identified and classified objects, buildings, and vehicles from aerial images during the Cuban Missile Crisis (State Department, “Analysis and interpretation of the photographs at the National Photographic Intelligence Center revealed that three medium-range ballistic missile sites were being developed near San Cristobal, in Pinar del Rio province. Photo analysts counted eight large MRBM transporters at the three locations and four erector launchers in tentative firing positions.”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dorum in view of Chen, Hamer, and Jenner with the manual classification of sensor data and aerial or satellite imagery as taught by Goedegebuure and State Department, because this kind of manual classification is the simplest possible method to identify and organize the information in this context and has been practiced this way for a long time. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fukuda (US 9547796 B2) teaches a method to create a localization map that combines aerial photographs and surround-field sensor data.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW JAMES TRETTEL/Examiner, Art Unit 3667          


/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667  


September 29, 2022